Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 03/31/21, with respect to claims 1-4, 6, 10-14, 16-17, and 19-22 have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 10, and 21-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 10-14, 16-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
Claim 1: “modifying a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises tilting the rear-facing camera to align the optical axis with the visual field”
Claim 11: “modify a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises mechanically tilting the rear-facing camera”
Claim 21: “based on at least the angular offset, tilting the rear-facing camera to align the optical axis with the visual field”
Cohen et al. (US 10,275,020) describes the perspective of the displayed portion of the image is determined from an angular offset of the user's face from the normal to the screen determined by the camera; however, Cohen et al. fails to teach “Claim 1: modifying a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises tilting the rear-facing camera to align the optical axis with the visual field. Claim 11: modify a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises mechanically tilting the rear-facing camera. Claim 21: based on at least the angular offset, tilting the rear-facing camera to align the optical axis with the visual field”.
Another piece of prior art Koike (US 2014/0098264) describes camera has a zoom function which can change a zoom magnification; however, Koike fails to teach “Claim 1: modifying a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises tilting the rear-facing camera to align the optical axis with the visual field. Claim 11: modify a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises mechanically tilting the rear-facing camera. Claim 21: based on at least the angular offset, tilting the rear-facing camera to align the optical axis with the visual field”.
Another piece of prior art Bretscher (US 2015/0172550) describes enable a computing device to apply a zoom-factor to a portion of a scene to provide a sub-portion of the scene for presentation on a display.  The zoom-factor is applied such that the sub-portion of the scene appears unmagnified with respect to the scene that is not occluded by the computing device; however, Bretscher fails to teach “Claim 1: modifying a characteristic of the rear-facing camera based on at least the angular offset, wherein modifying the characteristic of the rear-facing camera comprises tilting the rear-facing camera to align the optical axis with the visual field. Claim 11: modify a characteristic of the rear-facing camera . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE ZHAI/Primary Examiner, Art Unit 2612